Citation Nr: 0402560	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  03-05 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for residuals of a fractured right ankle.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran had active military service from June 1983 to 
February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The evidence shows more than moderate limitation of 
motion of the right ankle.


CONCLUSION OF LAW

The criteria for entitlement to a rating of 20 percent for 
residuals of a fractured right ankle are approximated.  38 
U.S.C.A. § 1155, 5102, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5270, 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to VA's duty to notify, in April 2001 the RO 
sent a letter to the veteran explaining the VCAA and asking 
him to submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining as well 
as what evidence the veteran still needed to provide.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records or records from other agencies.  The letter also 
requested that the veteran provide copies of any private 
treatment records still in his possession and inform VA of 
any additional information or evidence that he wanted VA to 
try to obtain for him.  Therefore, the Board finds that the 
Department's duty to notify has been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records.  Further, a 
VA examination that addressed the veteran's contentions in 
this case was undertaken in November 2002.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.

The Board further notes that the veteran has been provided 
with the applicable law and regulations and there is no 
indication that there are any outstanding pertinent records 
or documents that have not been obtained or that are not 
adequately addressed in documents that are contained within 
the claims folder.  The Board also notes that since it has 
decided to grant a rating greater than 10 percent for 
residuals of a fractured right ankle, any failure to notify 
and/or develop this claim cannot be considered prejudicial to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 
Accordingly, the Board finds that no further notice or 
development is required in this matter under the VCAA.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for residuals of a fractured right ankle.  As 
such, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Disabilities of the ankle are evaluated pursuant to the 
criteria found in Diagnostic Code 5270 and 5271 of the 
Schedule.  38 C.F.R. § 4.71a.  Under those criteria, a rating 
of 10 percent is warranted where the evidence shows moderate 
limitation of ankle motion pursuant to Diagnostic Code 5271.  
A 20 percent rating is warranted where the evidence shows 
marked limitation of ankle motion pursuant to Diagnostic Code 
5271 or ankylosis of the ankle pursuant to Diagnostic Code 
5270.  38 C.F.R. § 4.71a.

The normal range of ankle motion is from 0 degrees to 20 
degrees of dorsiflexion and from 0 degrees to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.

A November 2001 rating decision granted service connection 
for residuals of a right broken ankle and assigned the 
current 10 percent rating effective December 9, 1999.  

Service medical records indicate that the veteran suffered a 
right ankle injury while playing basketball in January 1985 
and that he re-injured his right ankle in April 1986, April 
1987, May 1987, and October 1987.

Private treatment records indicate that in January 2000 the 
veteran was treated for symptomatic osteoarthritis of the 
right ankle.  On physical examination, Dr. C noted that the 
veteran had pain and swelling of the right ankle aggravated 
on dorsiflexion and inversion as well as tenderness 
especially of the medial malleolar talus joint.  X-rays 
revealed osteoarthritis especially of the medial joint.  Dr. 
C administered a Cortisone injection and discussed with the 
veteran a possible ankle fusion.

In November 2002, the veteran was afforded a VA medical 
examination.  At the examination, the veteran complained of 
progressive pain in the right ankle described as "hot 
spikes" and stated that the pain awakens him from sleep.  
The veteran complained of feelings of instability of the 
right ankle, that the ankle "twists easily", and that his 
ankle gives out on walking on irregular surfaces, hills, and 
driveways causing him to frequently fall.  The veteran 
complained of pain while climbing stairs.  The veteran also 
stated that the pain and feelings of instability limited the 
performance of his job and that he had to be transferred from 
his position as a corrections officer at one correctional 
facility to a lesser job at another correctional facility.  

The examiner noted that the veteran ambulated without 
assistance, that his gait was antalgic, and that there was 
bilateral peripheral edema with pitting of both lower 
extremities.  Physical examination of the right ankle 
revealed tenderness on palpation of the anterior tibiofibular 
and calcaneofibular and deltoid ligament regions.  Crepitus 
was noted on range of motion of the right ankle and over the 
subtalar region.  No gross instability was noted.  Anterior 
drawer was negative.  Range of motion of the right ankle on 
dorsiflexion was 15 degrees and on plantar flexion was 30 
degrees.  X-rays of the veteran's right ankle demonstrated 
osteophytes and previous avulsion fractures of the medial 
malleolus with osteophytes around the medial malleolus with 
degenerative changes of the talotibial articulation on the 
medial side.  Also noted were anterior osteophytes between 
the talus and tibia with spur formation at the neck of the 
talus.  The examiner stated that the veteran expressed 
difficulty and pain on squatting as well as pain on 
dorsiflexion and inversion and also to a lesser extent on 
eversion.  

The VA examiner diagnosed the veteran with moderately 
advanced degenerative joint disease of the right ankle, more 
so in the medial aspect of the tibiotalar articulation on the 
medial side with anterior osteophytes noted between the talus 
and tibia with chronic pain and limitation of motion.  The 
examiner also noted that the veteran's pain and limitation of 
motion was aggravated by the veteran's weight of 
approximately 350 pounds.

In an addendum to the November 2002 VA examination, the VA 
examiner, at the request of the RO, addressed the veteran's 
pain on functional use including additional range of motion 
loss due to pain, fatigueability, weakened movement, 
swelling, deformity, and incoordination.  The examiner 
indicated that due to peripheral edema and pitting edema of 
both lower extremities, the maximum range of motion of the 
right ankle - Dorsiflexion 15 degrees, plantar flexion 30 
degrees, was unchanged on active and passive range of motion.  
The examiner also noted that after repetitive range of 
motion, the range of motion in the right ankle was unchanged.  
The examiner noted, however, that the veteran stated a 
progressive increase in pain related to the repetitive range 
of motion.  

In addition, the examiner noted no gross deformity or 
incoordination but noted that the veteran had weakened 
movement of the right ankle secondary to pain with noticeable 
fatigability and decreased endurance related to pain as noted 
in the veteran's antalgic gait.  The examiner indicated that 
the diagnosis remained unchanged.

In a January 2003 letter to the referring physician, Dr. C 
stated that the veteran "did well with the Cortisone 
injection I gave him in the ankle in January, 2000, but in 
the past nine months [the veteran] has had increased pain.  
He switched jobs from one prison center to another because of 
stairs and now has a job involving elevators."  Dr. C's 
physical examination of the right ankle revealed that the 
veteran "lack[ed] 10 degrees of extension and 15 degrees of 
plantar flexion, all producing pain throughout range of 
motion."  Dr. C noted that the veteran had slight subtalar 
discomfort.  X-rays revealed osteoarthritic changes.  Dr. C 
acknowledged that at that time he administered a second 
Cortisone injection.  

Assignment of a diagnostic code is not an exact science.  As 
noted above, under Diagnostic Code 5271, a rating of 10 
percent is warranted where the evidence shows moderate 
limitation of ankle motion and a 20 percent rating is 
warranted where the evidence shows marked limitation of ankle 
motion.  38 C.F.R. § 4.71a.
  
The evidence does not show any ankylosis of the right ankle.  
While the November 2002 VA examination indicated that the 
veteran's range of right ankle motion was to 15 degrees of 
dorsiflexion and to 30 degrees of plantar flexion, the 
physical examination conducted by Dr. C, only two months 
later, showed a 5-degree deterioration in dorsiflexion 
motion.  

Before the veteran will be awarded an increased evaluation, 
the evidence must establish that the veteran's disability has 
the same degree of impairment of function as set forth in the 
particular grade of disability for which he is seeking an 
increase.  38 C.F.R. §4.21.  

The American Heritage Dictionary 767 (2nd Ed. 1982) defines 
"marked" at page 767 as having a noticeable character or 
clearly defined; and it defines "moderate" at page 806 as 
being within reasonable limits or not excessive or extreme.  
These definitions lead the Board to believe that the 
veteran's limitation of motion has a noticeable character and 
can be clearly defined.  In fact, according to Dr. C, the 
veteran is able to extend his foot only half the normal 
range.  Further, the plantar flexion limit the veteran was 
able to complete was only two-thirds the normal range of 
motion for an ankle.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. § 
4.45.

In January 2000, Dr. C noted that the veteran had pain and 
swelling of the right ankle aggravated on dorsiflexion and 
inversion.  In his addendum to the November 2002 VA exam, the 
examiner noted that the veteran had weakened movement of the 
right ankle secondary to pain with noticeable fatigability 
and decreased endurance related to pain as noted in the 
veteran's antalgic gait.  In addition, the veteran has 
complained that the pain awakens him from sleep, his ankle 
"twists easily", and gives out on walking on irregular 
surfaces, hills, and driveways causing him to frequently 
fall.  The veteran has complained of pain while climbing 
stairs and in fact, his difficulty with stairs made it 
necessary for the veteran to be transferred to a lesser job 
at a correction facility with an elevator.  

When considering the complete evidence of record, the Board 
finds that the veteran's right ankle disability more nearly 
approximates the criteria for a 20 percent rating under 
Diagnostic Code 5271.  

However, in view of the fact that 20 percent is the maximum 
evaluation available under theis diagnostic code, once a 20 
percent evaluation is assigned, this code would not afford 
the veteran an alternative basis for an increased evaluation.  
It has been held that even when the Board erred in failing to 
consider functional loss due to pain, if it did so when the 
current rating was the maximum disability rating available 
for limitation of motion, remand was not appropriate.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  

Further, the Board notes that the veteran's current 
orthopedic and neurologic manifestations would not yield a 
rating in excess of 20 percent in this case at this time.  As 
the Board has found that the preponderance of the evidence is 
against a rating in excess of 20 percent for the veteran's 
right ankle disability, the benefit of the doubt doctrine is 
not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In addition, the Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant an evaluation on an extraschedular basis.  For 
example, it has not been shown that the veteran's right ankle 
disability, alone, has resulted in frequent hospitalizations 
or caused a marked interference in his employment.  The Board 
is, therefore, not required to refer this matter to the RO 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).


ORDER

Entitlement to an initial disability evaluation of 20 percent 
for residuals of a fractured right ankle is granted.



	                        
____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



